Citation Nr: 1203345	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for epicondylitis of the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.  Thereafter, he had periods of active duty for training in the Army Reserve from May 2004 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which awarded service connection for epicondylitis of the left elbow and assigned an initial noncompensable rating effective June 1, 2004. 

In March 2007 the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011). 

In April 2009 the Board remanded the issue to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  Thereafter, in a January 2011 rating decision, the AMC increased the rating for the Veteran's service-connected epicondylitis of the left elbow to 10 percent, effective June 1, 2004.  However, as that grant did not represent a total grant of benefits sought on appeal with regard to that issue, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2011 the Board again remanded the claim for further development.

In October 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in November 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In June 2011 the Board remanded the claim in part to obtain relevant ongoing VA treatment records dating since July 2009 from the Spokane, Washington VA healthcare system.  In June 2011 VA treatment records from the Spokane VA Medical Center (VAMC) dated in July 2009 were printed and associated with the claims file.  In a June 2011 letter, the AMC notified the Veteran that treatment records from the Spokane VAMC dated from July 2009 through the present had been obtained.  The Veteran replied in July 2011 that he was also treated at the Walla Walla VAMC between July 2009 and June 2011, and the AMC obtained those records.  

The Veteran's July 2011 correspondence suggests that he received treatment at the Spokane VAMC since July 2009; however, no Spokane VA treatment records were printed beyond July 2009, and the AMC/RO has not indicated that the Veteran did not receive treatment there after July 2009.  Therefore, the AMC/RO should request relevant ongoing VA medical records from the Spokane VAMC dated from July 2009 to the present and from the Walla Walla VAMC dated from July 2011 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  If there are no additional relevant treatment records from the Spokane VAMC, such should be annotated in the claims file.

In addition, the Board also remanded the claim in June 2011 for the AMC/RO to obtain the October 2009 VA examination findings, which provided the basis for the increased initial rating of 10 percent and which were cited in the January 2011 rating decision and supplemental statement of the case issued by the AMC.  Alternatively, if locating the October 2009 left elbow examination findings referenced in the January 2011 rating decision could not be accomplished, the Veteran was to be scheduled for a new VA orthopedic examination to determine the current nature of his epicondylitis of the left elbow.  The examiner was instructed to specify the degree at which pain on motion begins, among other specific findings.  Unfortunately, while the Veteran was provided with a VA joints examination in July 2011, the examiner noted that there was evidence of pain on motion, but he did not include findings regarding the degree at which pain on motion begins.  Therefore, after the additional VA treatment records are obtained, the Veteran should be scheduled for an additional VA joints examination to evaluate the current nature of his left elbow epicondylitis.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his epicondylitis of the left elbow.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  

In addition, relevant ongoing VA treatment records should be obtained from the Spokane VAMC dating from July 2009 to the present and from the Walla Walla VAMC dated from July 2011 to the present.  If there are no relevant treatment records dating since July 2009 from the Spokane VAMC or dating since July 2011 from the Walla Walla VAMC, the claims file should be annotated to reflect such.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of such.  

2.  Schedule the Veteran for a VA joint examination to determine the current severity of his service-connected epicondylitis of the left elbow.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  A complete rationale should be provided for all opinions expressed. 

The examiner should describe all symptomatology related to the Veteran's service-connected left elbow disability.  The examiner should perform range of motion testing for the left elbow and report the results in degrees, specifying at what degree in motion pain begins.   

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


